IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1718
                              Filed June 25, 2014


IN THE INTEREST OF S.A.B.,
Minor Child,

F.B., Mother,
Petitioner-Appellee,

J.B. Jr., Father,
Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.




      A putative father appeals from the termination of his parental rights.

AFFIRMED.




      Daniel P. Vakulskas of Vakulskas Law Firm, P.C., Sioux City, for

appellant.

      Stephanie Forker Parry of Forker and Parry, Sioux City, for appellee.

      David A. Dawson, Sioux City, attorney for minor child.




      Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                             2


DOYLE, J.

          A putative father appeals from the termination of his parental rights

pursuant to Iowa Code section 600A.8 (2013). He contends the grounds for

termination were not proved by clear and convincing evidence and termination is

not in the child’s best interests. Because we find he has abandoned the child

and the child’s best interests are served by termination of his parental rights, we

affirm.

          I. Background Facts and Proceedings.

          F.B. is the mother and J.B. Jr. is the putative father (father) of S.A.B., born

in July 2013. The parents are not married. Two days after giving birth, the

mother filed a petition seeking termination of her and the father’s parental rights

pursuant to Iowa Code section 600A.5. The petition stated the father was in the

custody of the Iowa Department of Corrections, and it asserted he had

abandoned the child. The father was subsequently appointed counsel to contest

the termination of his parental rights.

          A hearing on the petition was held on August 16, 2013.             The father

participated telephonically as he was still incarcerated. In October 2013, the

district court entered its order terminating both parents’ parental rights.1

          The father now appeals. He contends he did not abandon the child and

that termination was not in the child’s best interests.




          1
        The mother’s rights were terminated based on her consent, and she has not
appealed.
                                           3


        II. Scope and Standards of Review.

        We review the termination order de novo. See In re C.A.V., 787 N.W.2d

96, 99 (Iowa Ct. App. 2010). We give weight to the district court’s fact findings,

especially those regarding witness credibility, but we are not bound by them. Id.

Our utmost concern in termination proceedings is the child’s best interests. Id.

        III. Discussion.

        Termination is appropriate under section 600A.8(3) where a parent has

abandoned the child. By statute, a parent is deemed to have abandoned a child

under    the   age   of    six   months   unless   the    parent   does   all   of    the

following: “(a) [d]emonstrates a willingness to assume custody of the child rather

than merely objecting to the termination of parental rights;” “(b) [t]akes prompt

action to establish a parental relationship with the child;” and “(c) [d]emonstrates,

through actions, a commitment to the child.”             Iowa Code § 600A.8(3)(a)(1)

(emphasis added). In other words, if a parent fails to fulfill any one of these three

requirements, the statute deems the parent to have abandoned the child. See id.

The statutory provisions of chapter 600A are to be liberally construed.              In re

N.D.D., 434 N.W.2d 919, 919-20 (Iowa Ct. App. 1988).

        In considering whether a parent has abandoned a child under the statute,

the court may consider the following factors:

               (a) The fitness and ability of the parent in personally
        assuming custody of the child, including a personal and financial
        commitment which is timely demonstrated.
               (b) Whether efforts made by the parent in personally
        assuming custody of the child are substantial enough to evince a
        settled purpose to personally assume all parental duties.
               (c) With regard to a putative father, whether the putative
        father publicly acknowledged paternity or held himself out to be the
                                           4


      father of the child during the six continuing months immediately
      prior to the termination proceeding.
              (d) With regard to a putative father, whether the putative
      father paid a fair and reasonable sum, in accordance with the
      putative father’s means, for medical, hospital, and nursing
      expenses incurred in connection with the mother’s pregnancy or
      with the birth of the child, or whether the putative father
      demonstrated emotional support as evidenced by the putative
      father's conduct toward the mother.
              (e) Any measures taken by the parent to establish legal
      responsibility for the child.
              (f) Any other factors evincing a commitment to the child.

Id. § 600A.8(3)(a)(2).      The subjective intent of the parent unsupported by

evidence of the foregoing acts does not preclude a finding of abandonment. Id.

§ 600A.8(3)(c). We may also consider the conduct of a putative father toward

the mother during the pregnancy. Id.

      The juvenile court found credible evidence established the following. The

father was physically abusive to the mother’s sister and to the mother, even

during her pregnancy with the child.           The mother and the father used

methamphetamine         together,   and   the father   provided   the mother with

methamphetamine during her pregnancy with the child. He did not provide the

mother with any food of significance, or medical care, nor did he pay for any

medical care during her pregnancy, although he did allow the mother to use his

food stamp card to purchase twenty dollars’ worth of food on one occasion. The

father has an extensive criminal history and was incarcerated at the time of the

termination hearing with an anticipated release date of November 2013. He has

never seen the child.

      We adopt as our own the findings of the juvenile court:

            [The father] is currently incarcerated. Paternity testing has
      not been completed, nor initiated. [The father] did complete a
                                        5


      declaration of paternity, filed on July 25, 2013. [The father] has
      provided no financial support for [the child]. He provided no
      emotional support for [the mother] during her pregnancy. In
      contrast, he was physically abusive to [the mother] during her
      pregnancy and provided [the mother] methamphetamine on an
      almost daily basis during the time period she was pregnant.
      Consequently, [the child] tested positive for methamphetamine at
      birth. As [the father] is incarcerated, he could not currently assume
      care of [the child]. [The child] has been in a pre-adoptive home
      since shortly following her birth [in July] 2013. [The father] has not
      contributed any financial support to [the mother] for her costs during
      pregnancy or the cost of labor and delivery.

Furthermore, the record establishes the father contributed not one penny of his

prison wages toward support of the child, nor did he contribute to her care. After

being furnished with the address and phone number of                  the child’s

guardian/custodian, the father did not contact the guardian/custodian, nor did he

request to have contact with the child.     “Clearly, actions speak louder than

words.” In re J.L.W., 523 N.W.2d 622, 624 (Iowa Ct. App. 1994); overruled on

other grounds by In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). Additionally, he

admitted he could not legally or physically assume custody of the child at the

time of the hearing. The statute clearly expects a parent to assume the parental

role when he learns he is the father of a baby. Upon our de novo review, we find

clear and convincing evidence establishes the father has abandoned the child

within the meaning of section 600A.8(3).

      Once a ground for termination under section 600A.8 has been established

by clear and convincing evidence, the court turns to the question of whether

termination is in the child’s best interests. J.L.W., 523 N.W.2d at 625. The

child’s best interests “requires that each biological parent affirmatively assume

the duties encompassed by the role of being a parent.” Iowa Code § 600A.1. In
                                            6


determining best interests, this court shall consider, among other things, “the

fulfillment of financial obligations, demonstration of continued interest in the child,

demonstration of a genuine effort to maintain communication with the child, and

demonstration of the establishment and maintenance of a place of importance in

the child’s life.” Id. Additionally, our supreme court has borrowed from Iowa

Code section 232.116(2) and (3) to flesh out the contours of the best-interest

framework in private terminations. See In re A.H.B., 791 N.W.2d 687, 690-91

(Iowa 2010) (considering child’s “physical, mental, and emotional condition and

needs” and the “closeness of the parent-child bond”). “In considering whether to

terminate, the court shall give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” In re

P.L., 778 N.W.2d 33, 39 (Iowa 2010) (citation and internal quotation marks

omitted).

       In concluding that termination of the father’s parental rights are in the

child’s best interests, the district court found:

              Since [the child]’s birth, neither parent has fulfilled the role of
       a parent to [the child]. As indicated above, [the father] was
       physically abusive to [the mother] while she carried [the child] and
       provided her with methamphetamine. He provided no emotional or
       financial support to [the mother]. He has provided no financial
       support for [the child]. There is nothing of significance that [the
       father] can point to that demonstrates a connection with [the child].
       His extensive criminal history is indicative of his fitness as a parent.
       [The child] is an infant child who deserves the stability and attention
       that the adoptive home can provide for her.

We agree with the juvenile court that termination of the father’s parental rights is

in the child’s best interest. The evidence shows terminating the father’s parental
                                       7


rights so the child can be adopted gives primary consideration to the child’s

safety and is the best placement for furthering her long-term nurturing and

growth, as well as the placement that will cater to the child’s physical, mental,

and emotional needs. See id.

          IV. Conclusion.

          Upon our de novo review, we find clear and convincing evidence the

father abandoned the child within the meaning of Iowa Code section 600A.8(3),

and terminating the father’s parental rights is in the child’s best interests.

Accordingly, we affirm the juvenile court’s termination of the father’s parental

rights.

          AFFIRMED.